Title: To Thomas Jefferson from James McNeill, 12 August 1805
From: McNeill, James
To: Jefferson, Thomas


                  
                     Balto. 12th. Aug 1805.
                  
                  I do hereby Certify that I received on board the Ship Comet, One Hogshead Three Boxes & two Cases for the President of the United; I further Certify that three of the Magpies were killed and devoured by the Surving one.—
                  
                     J
                           [am]  McNeill 
                     
                  
               